                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


KENNETH F. ARDIS, 191278,

       Plaintiff,                                  Civil Action No. 18-CV-13264

vs.                                                HON. BERNARD A. FRIEDMAN

RAVINDRA POLAVARAPU,

      Defendant.
________________________/

             OPINION AND ORDER DISMISSING THE COMPLAINT

              This matter is presently before the Court on the Court’s own review of the

complaint. Plaintiff, a pro se prison inmate, alleges that in November or December 2017

defendant, a prison psychiatrist, “exchanged Plaintiff’s medication to a different medication

to increase the dosage.” Compl. ¶ 8. The medication allegedly caused plaintiff “to

experience severe stomach pains, difficulty holding down his food and unable [sic] to sleep.”

Id. ¶ 9. Plaintiff informed defendant, who told plaintiff “not to worry, it will go away.” Id.

¶ 10. Plaintiff says that on December 7, 2017, he “had to be rushed to the [hospital] for acute

chest pains, as a result of the medication.” Id. ¶ 11. At the hospital, plaintiff says he was

“informed that his pains were the result of his having pancreatis [sic] from the medication

he was taking.” Id. ¶ 12. Plaintiff claims that “[a]s a result of Plaintiff being prescribed the

wrong medication by Defendant Polavarapu, he now suffers from the symtoms [sic] of

having chronic pancreatitis disease.” Id. ¶ 13. Based on these allegations, plaintiff claims

that defendant was deliberately indifferent to his medical needs, in violation of his Eighth
Amendment rights. For relief, plaintiff seeks a declaratory judgment and damages.

              The Court must dismiss an in forma pauperis complaint before service on a

defendant if it determines that the action is frivolous or malicious, fails to state a claim upon

which relief can be granted, or seeks monetary relief against a defendant who is immune

from such relief. See 42 U.S.C. § 1997e(c); 28 U.S.C. §§ 1915(e)(2)(B) and 1915A. To state

a civil rights claim under 42 U.S.C. § 1983, a plaintiff must allege that (1) he was deprived

of a right, privilege, or immunity secured by the federal Constitution or laws of the United

States; and (2) the deprivation was caused by a person acting under color of state law. Flagg

Bros. v. Brooks, 436 U.S. 149, 155-57 (1978). Further, a plaintiff must allege that the

deprivation of his rights was intentional. Davidson v. Cannon, 474 U.S. 344, 348 (1986);

Daniels v. Williams, 474 U.S. 327, 333-36 (1986).

              Plaintiff’s Eighth Amendment claim

              includes both objective and subjective components. First, the
              deprivation of Eighth Amendment rights must be “sufficiently
              serious” such that the prison officials’ acts or omissions
              objectively result in the denial of “the minimal civilized measure
              of life’s necessities.” Id. at 834, 114 S.Ct. 1970 (quoting Wilson
              v. Seiter, 501 U.S. 294, 298, 111 S.Ct. 2321, 115 L.Ed.2d 271
              (1991), and Rhodes v. Chapman, 452 U.S. 337, 347, 101 S.Ct.
              2392, 69 L.Ed.2d 59 (1981)). Second, the prison officials must
              have acted with a “sufficiently culpable state of mind.” Wilson,
              501 U.S. at 298, 111 S.Ct. 2321. In other words, a prison official
              must “know[] of and disregard[] an excessive risk to inmate
              health or safety; the official must both be aware of facts from
              which the inference could be drawn that a substantial risk of
              serious harm exists, and he must also draw the inference.”
              Woods v. Lecureux, 110 F.3d 1215, 1222 (6th Cir.1997)
              (quoting Farmer, 511 U.S. at 837, 114 S.Ct. 1970).


                                               2
Jarriett v. Wilson, 162 F. App’x 394, 402 (6th Cir. 2005). However, no Eighth Amendment

claim is stated when “[a] patient’s disagreement with his physicians over the proper medical

treatment alleges no more than a medical malpractice claim.” Owens v. Hutchinson, 79 F.

App’x 159, 161 (6th Cir. 2003). Such disagreement with treatment may be grounds for

asserting a tort claim under state law, but it “is not cognizable as a federal constitutional

claim.” Id. See also McFarland v. Austin, 196 F. App’x 410, 411 (6th Cir. 2006); Selby v.

Martin, 84 F. App’x 496, 499 (6th Cir. 2003); Stevenson v. Corr. Med. Servs., Inc., No.

1:07CV213, 2009 WL 2488026, at *3 (W.D. Mich. Aug. 13, 2009).

              In the present case, all plaintiff alleges is that defendant prescribed him a

medication to which plaintiff reacted badly. This does not allege that defendant was

deliberately indifferent to plaintiff’s medical needs, but only that either the type of

medication or the dosage caused plaintiff to experience negative side effects. While plaintiff

conceivably may have a medical malpractice claim under these circumstances, he has no

Eighth Amendment claim. Accordingly,



              IT IS ORDERED that the complaint is dismissed pursuant to 28 U.S.C. §

1915(e)(2).



              IT IS FURTHER ORDERED that plaintiff’s application for leave to proceed

in forma pauperis [docket entry 8] is denied as moot.



                                              3
                IT IS FURTHER ORDERED that plaintiff’s motion for substituted service

[docket entry 9] is denied as moot.



                IT IS FURTHER ORDERED that plaintiff may not proceed on appeal in forma

pauperis, as any appeal from this decision would not be taken in good faith. See 28 U.S.C.

§ 1915(a)(3).



                                        s/Bernard A. Friedman
Dated: November 28, 2018                BERNARD A. FRIEDMAN
Detroit, Michigan                       SENIOR UNITED STATES DISTRICT JUDGE



                                      CERTIFICATE OF SERVICE
The undersigned certifies that a copy of the foregoing order was served upon each attorney or party of
record herein by electronic means or first class U.S. mail on November 28, 2018.
                                        s/Johnetta M. Curry-Williams
                                        Case Manager




                                                    4
